 



Exhibit 10.17
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (this “Agreement”) made this 13th day of February
2007, by and between Apollo Group, Inc, an Arizona Corporation, (the “Company”),
and Brian L. Swartz having a mailing address at 6355 East Osborn Road,
Scottsdale, Arizona 85251 (“the Consultant”).
1. Engagement. Effective as of December 15, 2006, (the “Effective Date”) the
Company has engaged Consultant as an independent contractor to assist the
Company’s Senior Management in financial and accounting related projects. The
Consultant’s work will be prioritized by the Company’s CFO and will require
travel as necessary to the Company’s various locations outside of Phoenix. As
part of his consulting services pursuant to this Agreement, Consultant may be
required to perform duties on a temporary basis as the Company’s chief
accounting officer. In such capacity, Consultant will have officer
responsibilities and will be designated an officer under Section 16 of the
Securities Exchange Act. However, Consultant shall at all time remain an
independent consultant with respect to the duties performed pursuant to this
Agreement. The Consultant shall devote 100% of his working time to the Company
during this contract term, but the Consultant shall not be subject to the
control or direction of the Company with respect to the method or manner by
which he performs the duties required of him pursuant to this Agreement, but
shall be responsible for completing all assigned tasks and duties within the
time frame established by the Company.
2. Compensation. Consultant shall be paid $55,000 per month. The Company will
pay the Consultant in arrears two (2) times a month on the 15th and the last day
of each month. For any partial months worked, the Consultant’s daily rate shall
be calculated as 1/20th of the monthly retainer above. In addition, Consultant
shall be reimbursed for all reasonable travel, entertainment and other business
expenses, in accordance with policies established by the Company. Other than as
provided in this Paragraph 2, and Paragraph 6, the Consultant shall not be
entitled to any other compensation, benefits or payments from the Company
3. Term; Termination. The term of this Agreement shall not exceed six months,
unless otherwise extended by mutual agreement, measured from the Effective Date.
This Agreement may be terminated at any time during that six-month period by the
Company by giving 60 days advance notice, but in no event shall this Agreement
expire prior to April 30, 2007. In the event this Agreement is terminated by the
Company prior to April 30, 2007 without the consent of the Consultant, the
Consultant shall be entitled to the amounts due under this Agreement through
April 30, 2007, unless such termination is due to the Consultant’s willful
misconduct.
4. Compliance. In performing services hereunder, Consultant shall comply with
all applicable laws and regulations and with all written policies and procedures
of the Company.
5. Independent Contractor. Consultant shall at all times serve as an independent
contractor and not as an employee of the Company. It is the express intention of
the parties to this Agreement that the Consultant is an independent contractor,
and the Consultant shall be classified by the Company as such for all employee
benefit and other employee purposes, and he

1 of 4



--------------------------------------------------------------------------------



 



shall not be treated as, or hold himself out as, an employee, agent, joint
venturer, or partner of the Company. Accordingly, nothing in this Agreement
shall be interpreted or construed as creating or establishing an employment
relationship between the Company and the Consultant. Without limiting the
generality of the foregoing, Consultant hereby agrees and confirms that his
compensation as a consultant pursuant to this Agreement takes into account the
fact that he shall not be entitled to participate in any employee benefit plans,
policies or programs of the Company or any of its affiliates, including (without
limitation) group insurance or health benefit plans, workers’ compensation,
disability insurance, vacation, sick pay, profit-sharing, stock options, stock
purchase or other stock-based compensation plans, retirement benefits or 401(k)
plan participation. Consultant shall be solely responsible for paying any and
all federal, state and local taxes, including but not limited to self-employment
taxes, or payments which may be due incident to payments made by the Company for
services rendered under this Agreement.
6. Indemnification. For any duties the Consultant performs pursuant to this
Agreement, including (without limitation) duties performed in his capacity as an
officer of the Company, he shall be entitled to indemnification in accordance
with the terms of the Indemnification Agreement in the form attached hereto as
Exhibit A.
7. Confidential Information. Consultant shall hold all Confidential Information
(as defined below) in strict confidence and not disclose any Confidential
Information except as expressly provided herein and shall not use any
Confidential Information for his own benefit or otherwise against the best
interests of the Company or any of its Affiliates during the term of this
Agreement or thereafter. If Consultant shall be required by subpoena or similar
government order or other legal process (“Legal Process”) to disclose any
Confidential Information, then Consultant shall provide the Company with prompt
written notice of such requirement and cooperate if requested with the Company
in efforts to resist disclosure or to obtain a protective order or similar
remedy. Subject to the foregoing, if Confidential Information is required by
Legal Process to be disclosed, then Consultant may disclose such Confidential
Information but shall not disclose any Confidential Information for a reasonable
period of time, unless compelled under imminent threat of penalty, sanction,
contempt citation or other violation of law, in order to allow the Company time
to resist disclosure or to obtain a protective order or similar remedy. If
Consultant discloses any Confidential Information, then Consultant shall
disclose only that portion of the Confidential Information which, in the opinion
of counsel, is required by such Legal Process to be disclosed. Upon termination
of this Agreement, Consultant shall return to the Company all Confidential
Information in tangible form (including but not limited to electronic files) in
his possession.
     As used herein, “Confidential Information” shall mean any information
regarding the Company and/or its affiliates (whether written, oral or
otherwise), received or obtained before, on or after the date hereof, which the
Company or its affiliates do not make generally publicly available, including
but not limited to product design, specification or other technical information,
manufacturing or other process information, financial information, customer
information, general business information, or market information, whether or not
marked or designated as “Confidential,” “Proprietary” or the like, in any form,
including electronic or optical data storage and retrieval mechanisms, and
including all forms of communication, including but not limited to physical
demonstrations, in-person conversations and telephone conversations, email and
other means of information transfer such as facility tours, regardless of

2 of 4



--------------------------------------------------------------------------------



 



whether any such information is protected by applicable trade secret or similar
laws, and including any work product of Consultant. The term “Confidential
Information” shall not include information which: (i) is or becomes generally
available to the public other than as a result of the disclosure by Consultant
or another person bound by a confidentiality agreement with, or other legal or
fiduciary or other obligation of secrecy or confidentiality to, the Company or
another party with respect to such information; or (ii) becomes available to
Consultant from a source other than the Company or any of its directors,
officers, employees, agents, affiliates, representatives, or advisors, provided
that such source is not bound by a confidentiality agreement with, or other
legal or fiduciary or other obligation of secrecy or confidentiality to, the
Company or another party with respect to such information.
8. Not Used.
9. Copyrights. All material produced by Consultant relating to the Company or
its business during or subsequent to the term of this Agreement, whether
produced by Consultant alone or with others and whether or not produced on the
Company’s premises or otherwise, shall be considered work made for hire and the
property of the Company (“Company Copyrights”). Consultant shall execute and
deliver such documentation as may be requested by the Company to evidence its
ownership of all Company Copyrights. Consultant shall also execute and deliver
such documentation and provide the Company, at the Company’s expense, all proper
assistance to secure for the Company and maintain for the Company’s benefit all
copyrights, including any registrations and any extensions or renewals thereof,
on all Company Copyrights, including any translations.
10. Not Used.
11. Use and Disclosure of Ideas, Etc. Consultant shall not use or disclose to
the Company any subject matter in the course of performing this Agreement,
including ideas, processes, designs and methods, unless he has the right to so
use or disclose.
12. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona and the United States without
regard to the conflicts of law principles thereof. (b) This Agreement supersedes
any and all other agreements, either oral or written, between the parties hereto
with respect to the subject matter hereof and contains all of the covenants and
agreements between the parties with respect to the subject matter hereof. (c)
The provisions of Paragraphs 4 through 12 of this Agreement shall survive its
termination. (d) This Agreement may not be altered, amended or modified except
by written instrument signed by the parties hereto. (e) Neither party shall be
deemed the drafter of this Agreement and it shall not be construed or
interpreted in favor of or against either party. (f) Section headings are for
the convenience of the parties only and shall not be used in interpreting this
Agreement. (g) If any provision of this Agreement shall be found by a court of
competent jurisdiction to be unenforceable in any respect, then (i) the court
shall revise such provision the least amount necessary in order to make it
enforceable, and (ii) the enforceability of any other provision of this
Agreement shall not be affected thereby. (h) Consultant may not assign this
Agreement. The Company may assign with the Consultant permission this Agreement
to any affiliate of the Company.

3 of 4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective on the date first indicated above.



CONSULTANT
/s/ Brian L. Swartz

 
Brian L. Swartz
      
APOLLO GROUP, INC.
/s/ Joseph L. D’Amico

 
Printed Name: Joseph L. D’Amico
Title: Chief Financial Officer



4 of 4



--------------------------------------------------------------------------------



 



INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (“Agreement”) is dated 13th of February,
2007, and is by and between Apollo Group, Inc., an Arizona corporation (the
“Corporation”) and the undersigned consultant and, from time to time, officer of
the Corporation (“Consultant”).
     WHEREAS, Consultant proposes to serve as an independent contractor to the
Corporation and may from time to time serve as an officer of the Corporation, as
that term is defined in A.R.S. § 10-850.5; and
     WHEREAS, pursuant to the Corporation’s Bylaws and A.R.S. § 10-856, an
officer may be indemnified to the maximum extent permitted by Arizona law;
     NOW, THEREFORE, in consideration of Consultant’s service as an independent
contractor and an officer, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties agree as follows.
     1. Definitions. For purposes of this Agreement, the following definitions
shall apply:
          (a) “Expenses” means all costs and expenses, including attorney fees,
reasonably related to a Proceeding;
          (b) “Liability” means the obligation to pay a judgment, settlement,
penalty, or fine, including an excise tax assessed with respect to an employee
benefit plan, or reasonable Expenses incurred with respect to a Proceeding, and
includes obligations and Expenses that have not yet been paid but that have been
or may be incurred; and
          (c) “Proceeding” means any threatened, pending, or completed action,
suit, or proceeding, whether civil, criminal, administrative, or investigative
and whether formal or informal.
     2. Indemnification of Consultant. The Corporation shall indemnify
Consultant to the maximum extent permitted by Arizona law. Without limiting the
foregoing and subject to Section 4 below, the Corporation shall indemnify
Consultant against any Liability incurred with respect to any Proceeding or
claim arising from the status of Consultant as an individual who is or was an
officer of the Corporation or who is or was serving at the Corporation’s request
with respect to any subsidiary, affiliate, or employee benefit plan of the
Corporation. The foregoing indemnification is expressly intended to, and shall,
apply to any and all such Liability and Expenses arising on or after the date
Consultant became an officer of the Corporation, even if prior to the date
hereof. The term of this Agreement shall be perpetual.
     3. Changes in Law. Notwithstanding any other provision of this Agreement,
any modification to the Corporation’s Articles of Incorporation or Bylaws from
and after the date of this Agreement shall not impair, impede, or limit the
rights of Consultant under this Agreement. In the event of any change after the
date of this Agreement to any applicable law, statute, or rule that expands the
right of an Arizona corporation to indemnify an officer, or a former officer,
such changes shall be, ipso facto within the purview of Consultant’s rights and
the Corporation’s

1



--------------------------------------------------------------------------------



 



obligations under this Agreement. In the event of any change in applicable law,
statute, or rule that narrows the right of an Arizona corporation to indemnify
an officer, or a former officer, the rights and obligations of the parties
hereunder shall be modified only to the extent such law, statute, or rule
requires that any such modification be applied in a retroactive manner.
     4. Limitations on Indemnification. No indemnity pursuant to Section 2
hereof shall be paid by the Corporation with respect to any Liability:
          (a) in connection with a proceeding by or in the right of the
Corporation other than for reasonable expenses incurred in connection with the
proceeding; or
          (b) arising out of conduct that constitutes: (i) receipt by Consultant
of a financial benefit to which Consultant is not entitled; (ii) an intentional
infliction of harm on the Corporation or its shareholders; or (iii) an
intentional violation of criminal law.
     5. Advancement of Expenses. The Corporation shall pay Consultant’s
reasonable Expenses in advance of a final disposition of any Proceeding if
Consultant furnishes the Corporation with a written undertaking executed
personally, or on Consultant’s behalf, to repay the advance if it is ultimately
determined that Consultant was not entitled to indemnification under Arizona
law; provided, however, that the Corporation shall not provide the advancement
of Expenses described herein if a court of competent jurisdiction has determined
before payment that Consultant is not entitled to such advancement of Expenses
under Arizona law and a court of competent jurisdiction does not otherwise
authorize payment. The undertaking required by this paragraph shall be the
unlimited general obligation of Consultant but need not be secured and shall be
accepted by the Corporation without reference to Consultant’s financial ability
to make repayment. The Corporation shall not delay payment of Expenses under
this Section for more than 60 days after a request is made unless ordered to do
so by a court of competent jurisdiction.
     6. Notification and Defense of Claim. Consultant agrees promptly to notify
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information, or other document relating to any proceeding
or matter that may be subject to indemnification or advancement of Expenses
covered under this Agreement. With respect to any such matter:
          (a) The Corporation will be entitled to participate therein at its own
expense;
          (b) Except as otherwise provided below, to the extent that it may
wish, the Corporation jointly with any other indemnifying party may assume the
defense thereof, with counsel reasonably satisfactory to Consultant. After
notice from the Corporation to Consultant of its election so to assume the
defense thereof, the Corporation will not be liable to Consultant for any legal
or other expenses subsequently incurred by Consultant in connection with the
defense thereof other than reasonable costs of investigation or as otherwise
provided below. Consultant shall have the right to employ counsel in such
action, suit, or proceeding, but the fees and expenses of such counsel incurred
after notice from the Corporation of its assumption of the defense thereof shall
be at the expense of Consultant unless (i) the employment of counsel by
Consultant has been authorized by the Corporation, (ii) Consultant shall have
reasonably concluded that there may be a material conflict of interest between
the Corporation and Consultant in the conduct of the defense of such action, or
(iii) the Corporation shall not in fact

2



--------------------------------------------------------------------------------



 



have employed counsel to assume the defense of such action, in each of which
cases the fees and expenses of counsel shall be borne by the Corporation. The
Corporation shall not be entitled to assume the defense of any action, suit, or
proceeding brought by or on behalf of the Corporation or as to which Consultant
shall have made the determination provided for in (ii) above. In the event
Consultant makes the determination (ii) above, Consultant shall select counsel
to defend said interests.
          (c) The Corporation shall not be obligated to indemnify Consultant
under this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent. The Corporation shall not settle any
action or claim in any manner which would impose any penalty or limitation on
Consultant without Consultant’s written consent. Neither the Corporation nor
Consultant will unreasonably withhold its or his consent to any settlement
proposed by the other of any matter for which indemnity is provided hereunder.
     7. Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be effective when received as
follows:
          (a) If to Consultant, at the address indicated on the signature page
of this Agreement or such other address as Consultant shall provide to the
Corporation, and
          (b) If to the Corporation: Apollo Group, Inc., 4615 E. Elwood St.,
Phoenix, AZ 85040, Attn: President, or to such other address as may have been
furnished to Consultant by the Corporation.
     8. Governing Law and Severability. This Agreement is pursuant to, and
subject to, Arizona law. If any provision of this Agreement is determined to be
invalid, illegal, or unenforceable for any reason, such invalidity, illegality,
or unenforceability shall not affect the validity or enforceability of any other
provision hereof. If this Agreement or any portion thereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Corporation shall
nevertheless indemnify Consultant to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, or
under any applicable law, and the balance of this Agreement not so invalidated
shall be enforceable in accordance with its terms. If Consultant is entitled
under any provision of this Agreement to indemnification by the Corporation for
some or any portion of any Expenses or Liability but not, however, for the total
amount thereof, the Corporation shall nevertheless indemnify Consultant for that
portion of such Expenses or Liability for which Consultant is entitled to be
indemnified.
     9. Contribution. The parties acknowledge and agree that, in the event that
Consultant is not entitled to indemnification pursuant to the terms of this
Agreement, the Corporation shall contribute to any Liability with respect to
which Consultant would otherwise have been entitled to indemnification under
this Agreement, in such proportion as is appropriate to reflect the relative
economic interest of the Corporation on one hand, and Consultant in the other,
as to the matters giving rise to such indemnification claims, as well as the
relative fault of the Corporation and Consultant with respect to such matters,
and any other relevant equitable considerations.
     10. Benefit. This Agreement shall inure to the benefit of Consultant and
his or her heirs, personal representatives, and estate.

3



--------------------------------------------------------------------------------



 



     11. Attorney Fees. In any contested action arising out of this Agreement,
the court may award the successful party attorney fees.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement.



      
Apollo Group, Inc.

By:   /s/ Joseph L. D’Amico

 

Title: CFO
/s/ Brian Swartz

 
Consultant

Address:   Brian Swartz

 

6355 E. Osborn Rd

 

Scottsdale, AZ 85251

 



4